OPINION — AG — ** COUNTY LAW LIBRARY — EXPENDITURE — COMPUTER RESEARCH ABILITY ** PURSUANT TO 20 O.S. 1201 [20-1201] ET SEQ., A BOARD OF TRUSTEES OF A COUNTY LAW LIBRARY 'MAY' EXPEND FUNDS OF THE COUNTY LAW LIBRARY FUND TO PURCHASE SUBSCRIPTIONS TO A COMPUTERIZED LEGAL SERVICE. OF COURSE, THE COST OF SUCH SUBSCRIPTION WOULD INCLUDE A FEE FOR THE USE OF THE EQUIPMENT NECESSARY TO USE THE COMPUTERIZED LEGAL SERVICES. (DATA PROCESSING, LEGAL RESEARCH, FEES FOR SERVICES, AUTHORITY, PUBLICATION, DISSEMINATE, BRING BEFORE THE PUBLIC FOR SALE OR DISTRIBUTION, LAW BOOKS, PERIODICALS) CITE: 20 O.S. 1201 [20-1201], 20 O.S. 1202 [20-1202] [20-1202], 20 O.S. 1203 [20-1203], 20 O.S. 1208 [20-1208] [20-1208] (GERALD WEIS)